MEMORANDUM **
Kwang-Wei Han appeals pro se the Bankruptcy Appellate Panel’s (“BAP”) decision affirming the bankruptcy court’s decision finding Han’s lease with McGaw Property Management, Inc. (“MPM”) voidable and permanently barring Han from the property managed by MPM. We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review the decision of the BAP de novo, Walsh v. Northwestern Nat’l Ins. Co. (In re Ferrante), 51 F.3d 1473, 1476 (9th Cir.1995), and independently review the bankruptcy court’s rulings, Beaupied v. Chang (In re Chang), 163 F.3d 1138, 1140 (9th Cir.1998). We review the bankruptcy court’s conclusions of law de novo and its *927findings of fact for clear error. Id. We affirm.
The bankruptcy court properly voided the lease between Han and MPM because Han was a fiduciary of MPM at the time the lease was approved and failed to meet his burden of proving the lease was just and reasonable to MPM. See California Corporations Code §§ 309(a), 310(a)(3); Remillard Brick Co. v. Remillard-Dandi-ni Co., 109 Cal.App.2d 405, 419-20, 241 P.2d 66 (1952).
Because the bankruptcy court found that Han interfered with MPM’s management of its property and its relationship with its tenant, the bankruptcy court’s order permanently enjoining Han from the property is not clearly erroneous. See City of South Pasadena v. Department of Transp., 29 Cal.App.4th 1280, 1293, 35 Cal. Rptr.2d 113 (1994).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.